UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from October25, 2007 to November 26, 2007 Commission File Number of issuing entity: 333-140436-10 C-BASS2007-CB4 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-140436 Merrill Lynch Mortgage Investors, Inc. (Exact name of depositor as specified in its charter) Credit-Based Asset Servicing and Securitization LLC (Exact name of sponsor as specified in its charter) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 37-1553888 37-1553887 37-1553886 37-1553882 37-1553880 37-1553879 37-1553878 37-1553877 37-1553876 37-1553875 37-1553885 37-1553884 37-1553883 (I.R.S. Employer Identification No.) c/o LaSalle Bank National Association 135 South LaSalle Street Chicago, Illinois 60603 (Address of principal executive offices of the issuing entity) (Zip Code) 312-904-7323 (Telephone number, including area code) N/A (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Name of exchange Title of class Section 12(b) Section 12(g) Section 15(d) (If Section 12(b)) A-1A o o x A-1B o o x A-1C o o x A-2A o o x A-2B o o x A-2C o o x A-2D o o x M-1 o o x M-2 o o x M-3 o o x M-4 o o x M-5 o o x M-6 o o x B-1 o o x B-2 o o x B-3 o o x B-4 o o x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o PART I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. The monthly distribution report for the period referenced above for the holders of C-BASS 2007-CB4 Trust,Mortgage Loan Asset-Backed Certificates, Series 2007-CB4 isattachedas Exhibit 99.1. PART II - OTHER INFORMATION Item 2. Legal Proceedings. None. Item 3. Sales of Securities and Use of Proceeds. None. Item 4. Defaults Upon Senior Securities. Contained within Item 1, if any. Item 5. Submission of Matters to a Vote of Security Holders. None. Item 6. Significant Obligors of Pool Assets. None. Item 7. Significant Enhancement Provider Information. No updates to report. Item 8. Other Information. None. Item 9. Exhibits. (a) The following is a list of documents filed as part of this Report on Form 10-D: (99.1) Monthly Report distributed to the holders of C-BASS Mortgage Loan Asset-Backed Certificates, Series 2007-CB4, relating to theNovember 26, 2007 distribution. The date and time stamp on the attached monthly distribution report is 21-Nov-2007 03:49. (b) The exhibits required to be filed by the Registrant pursuant to this form are listed in the Exhibit Index that immediately follows the signature page hereof. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. C-BASS 2007-CB4 Litton Loan Servicing LP Date: December 5, 2007 (Servicer) /s/ Elizabeth Folk Name: Elizabeth Folk Title: Senior Vice President & CFO EXHIBIT INDEX Exhibit Number Ex-99.1 Monthly Report distributed to holders of C-BASS Mortgage Loan Asset-Backed Certificates, Series 2007-CB4, relating to theNovember 26, 2007 distribution.
